--------------------------------------------------------------------------------

Exhibit 10.5
 
CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated as of November 7, 2018,
between LINCOLN EDUCATIONAL SERVICES CORPORATION, a New Jersey corporation (the
“Company”), and STEPHEN M. BUCHENOT (the “Employee”).
 
WHEREAS, the Employee is currently employed by the Company;
 
WHEREAS, the parties desire to enter into an agreement setting forth the
payments and benefits the Employee will receive upon a Change in Control of the
Company;
 
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:
 
1.            EFFECTIVENESS AND TERM OF AGREEMENT
 
This Agreement is effective as of the date hereof and shall remain effective
until December 31, 2020.
 
2.            CHANGE IN CONTROL
 
2.1          In the event a Change in Control occurs before December 31, 2020
and the Employee’s employment is terminated within twelve (12) months after a
Change in Control on either by the Company without Cause, or by the Employee for
Good Reason, the Company shall pay the Employee:
 
(i)           an amount equal to one and one half year’s base salary, in effect
on the date of Employee’s termination (the “Severance Payment”);
 
(ii)          the target amount of the Annual Bonus of the Executive pursuant to
the provisions of the Company’s Key Management Team Incentive Compensation Plan
for the year in which the Involuntary Termination occurs; and
 
(iii)         an additional cash amount equal to the Company’s estimate of the
employer portion of the premiums that would be necessary to continue the
Employee’s health care coverage until the first anniversary of the date of such
termination; provided, however, that if prior to payment of such cash amount the
Employee becomes covered under another group health plan (which coverage, once
obtained, must be promptly disclosed by the Employee to the Company), such cash
amount shall be prorated to cover only the period from the date of the
Employee’s termination until the date on which such alternate coverage starts.
 
2.2          Notwithstanding anything to the contrary in any of the Equity Award
Documents, as defined in Appendix A, upon a Change in Control, all outstanding
stock options and restricted stock granted by the Company or any of its
affiliates to the Executive shall become fully vested, and stock options shall
become immediately exercisable, on the date of the Change in Control.



--------------------------------------------------------------------------------

3.            REDUCTION OF PAYMENTS
 
If any amounts due to the Employee under this Agreement and any other agreement,
plan or arrangement of or with the Company or any of its affiliates constitute a
“parachute payment,” as such term is defined in Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), and the amount of the
parachute payment, reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed pursuant to Section 4999 of the Code,
is less than the amount the Employee would receive if he was paid three times
his “base amount”, as defined in Section 280G(b)(3) of the Code, less $1.00,
reduced by all federal, state and local taxes applicable thereto, then the
aggregate of the amounts constituting the parachute payment will be reduced (or
returned by the Employee if it has already been paid to her) to an amount that
will equal three times the Employee’s base amount less $1.00.  Any determination
to be made with respect to this Section 3 shall be made by an accounting firm
jointly selected by the Company and the Employee and paid for by the Company,
and which may be the Company’s independent auditors.
 
4.            NO ADDITIONAL RIGHTS
 
The Employee shall have no right to receive any additional compensation or
benefits upon a Change in Control, except (i) as expressly set forth in Section
2 above, where applicable, or (ii) as determined in accordance with the
provisions of the employee benefit plans or programs of the Company.
 
The Company and Employee acknowledge that Employee’s employment is and will
continue to be “at will”. If Employee’s employment terminates for any reason,
including (without limitation) any termination of employment not set forth in
Section 2, Employee will not be entitled to any payments, benefits, damages,
awards or compensation other than the payment of accrued but unpaid wages, as
required by law, and any unreimbursed expenses.
 
5.            ARBITRATION
 
5.1          General.  Any dispute or controversy arising under or in connection
with this Agreement that cannot be mutually resolved by the Employee and the
Company shall be settled exclusively by arbitration in West Orange, New Jersey
before three arbitrators of exemplary qualifications and stature.  The Employee
and the Company shall each select one arbitrator.  The arbitrators selected by
the Employee and the Company shall jointly select the third arbitrator. 
Judgment may be entered on the arbitrators’ award in any court having
jurisdiction.  The Employee and the Company hereby agree that the arbitrators
shall be empowered to enter an equitable decree mandating specific enforcement
of the provisions of this Agreement.
 
5.2          Associated Costs.  The cost of the arbitration shall be borne by
the parties in the manner determined by the arbitrators.  If, however, the
dispute concerns contractual rights that arise in the event of or subsequent to
a Change in Control, the costs of arbitration (and any reasonable attorney’s
fees incurred by the Employee) shall be borne by the Company, unless the
arbitrators determine that the Employee commenced such arbitration on unfounded
or unreasonable grounds.
 
2

--------------------------------------------------------------------------------

6.            SECTION 409A OF THE CODE.
 
6.1          General.  This Agreement is intended to be exempt from or meet the
requirements of Section 409A of the Code, and shall be interpreted and construed
consistent with that intent.
 
6.2          Deferred Compensation.  Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:
 
(i)           If the Employee is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Employee’s termination
of employment, then no such payment shall be made or commence during the period
beginning on the date of the Employee’s termination of employment and ending on
the date that is six months and one day following the Employee’s termination of
employment or, if earlier, on the date of the Employee’s death.
 
(ii)          Payments with respect to reimbursements of expenses shall be made
in accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred.  No reimbursement during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year, except, in each case, to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.
 
(iii)         The Company shall not accelerate any payment or the provision of
any benefits under this Agreement or make or provide any such payment or
benefits if such payment or provision of such benefits would, as a result, be
subject to tax under Section 409A of the Code.  If, in the good faith judgment
of the Company, any provision of this Agreement could cause the Employee to be
subject to adverse or unintended tax consequences under Section 409A of the
Code, such provision shall be modified by the Company in its sole discretion to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the requirements of Section 409A of the
Code.  It is understood that each installment is a separate payment, and that
the timing of payment is within the control of the Company.
 
(iv)         The provisions of this Section 6 shall apply notwithstanding any
provisions of this Agreement related to the timing of payments following the
Employee’s termination of employment.
 
3

--------------------------------------------------------------------------------

7.            MISCELLANEOUS
 
7.1          Communications.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered, or on the fifth business day after mailed if
delivered personally or mailed by registered or certified mail (postage prepaid,
return receipt requested), to the relevant party at the following address (or at
such other address for a party as shall be specified by like notice, except that
notices of change of address shall be effective upon receipt):
 
if to the Company:
 
200 Executive Drive, Suite 340
West Orange, New Jersey  07052
Attention:  General Counsel
 
if to the Employee:
 
200 Executive Drive, Suite 340
West Orange, New Jersey  07052
 
7.2          Waiver of Breach; Severability.  (a)  The waiver by the Employee or
the Company of a breach of any provision of this Agreement by the other party
hereto shall not operate or be construed as a waiver of any subsequent breach by
either party.
 
(b)  The parties hereto recognize that the laws and public policies of various
jurisdictions may differ as to the validity and enforceability of covenants
similar to those set forth herein.  It is the intention of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and policies of each jurisdiction in which enforcement may be sought,
and that the unenforceability (or the modification to conform to such laws or
policies) of any provisions hereof shall not render unenforceable, or impair,
the remainder of the provisions hereof.  Accordingly, if at the time of
enforcement of any provision hereof, a court of competent jurisdiction holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope, or geographic
area reasonable under such circumstances shall be substituted for the stated
period, scope or geographical area and that such court shall be allowed to
revise the restrictions contained herein to cover the maximum period, scope and
geographical area permitted by law.
 
7.3          Assignment; Successors.  No right, benefit or interest hereunder
shall be assigned, encumbered, charged, pledged, hypothecated or be subject to
any setoff or recoupment by the Employee.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company.
 
7.4          Entire Agreement.  This Agreement and the Equity Award Documents
represent the entire agreement of the parties and shall supersede any and all
previous contracts, arrangements or understandings between the Company and the
Employee relating to the subject matter hereof.  This Agreement may be amended
at any time by mutual written agreement of the parties hereto.
 
7.5          Withholding.  The payment of any amount pursuant to this Agreement
shall be subject to applicable withholding and payroll taxes.
 
7.6          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New Jersey.
 
4

--------------------------------------------------------------------------------

7.7          Headings.  The headings in this Agreement are for convenience only
and shall not be used to interpret or construe any of its provisions.
 
7.8          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
7.9          Confidentiality.
 
(i)The Employee shall not at any time, except in performance of her obligations
to the Company Group under the provisions of this Agreement and as an employee
of the Company, directly or indirectly, disclose or use any secret or protected
information that she may learn or has learned by reason of her association with
any member of the Company Group.  The term “protected information” includes
trade secrets and any and all confidential and/or proprietary business
information of the Company Group, including, but not limited to, customers
(including potential customers), sources of supply, processes, methods, plans,
apparatus, specifications, materials, pricing information, intellectual property
(including applications and rights in discoveries, inventions or patents),
internal memoranda, marketing plans, contracts, finances, personnel, research,
internal policies, as well as potential transactions with third parties which
the Employee is privy to, but shall exclude any information which (i) is or
becomes available to the public or is generally known in the industry or
industries in which the Company Group operates other than as a result of
disclosure by the Employee in violation of this Section 7.9 or (ii) the Employee
is required to disclose under any applicable laws, regulations or directives of
any government agency, tribunal or authority having jurisdiction in the matter
or under subpoena or other process of law.
 
(ii) The Employee shall not directly or indirectly disseminate the terms of this
Agreement to any person or entity not a party to this Agreement, except (a) by
written agreement of the parties, (b) pursuant to a valid court order or
subpoena, (c) as required by law, or (d) as otherwise provided in this section. 
Employee may disclose the terms of this Agreement to her attorneys, financial
advisors and/or immediate family, provided she first advises them that the terms
must not be further disclosed.
 
The Employee’s breach of this Confidentiality covenant shall result in the
forfeiture of the payments and benefits payable under Section 2.
 
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Employee has hereunto set her hand as of the day and year first written
above.
 
LINCOLN EDUCATIONAL SERVICES CORPORATION
 
By:
/s/ Scott M. Shaw
 
Name: Scott M. Shaw
 
Title: Chief Executive Officer



EMPLOYEE
 
/s/ Stephen M. Buchenot
 
Stephen M. Buchenot
 



6

--------------------------------------------------------------------------------

APPENDIX A
 
“Cause” shall mean, with respect to the Employee, (i) the Employee’s willful
failure to perform the duties of his employment in any material respect, (ii)
malfeasance or gross negligence in the performance of the Employee’s duties of
employment, (iii) the Employee’s conviction of a felony under the laws of the
United States or any state thereof (whether or not in connection with his
employment), or (iv) the Employee’s intentional or reckless disclosure of
protected information respecting any member of the Company Group’s business to
any individual or entity which is not in the performance of the duties of his
employment; provided, however, that in the case of (i) and (ii) above, the
Employee shall not be deemed to have been terminated for cause unless he has
received written notice of the alleged basis therefor from the Company, and
fails to remedy the matter within 30 days after he has received such notice,
except that no such “cure opportunity” shall be required in the case of two
separate episodes occurring within any 12-month period that give the Company the
right to terminate for cause for such reason.
 
 “Change in Control” shall mean:
 


(a)
when a “person” (as defined in Section 3(a)(9) of the Exchange Act), including a
“group” (as defined in Section 13(d) and 14(d) of the Exchange Act), either
directly or indirectly becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of 25% or more of either (i) the then outstanding Common
Stock, or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change in Control:  (1) any acquisition directly from the Company;
(2) any acquisition by the Company; or (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 


(b)
when the stockholders of the Company approve a reorganization, merger or
consolidation of the Company without the consent or approval of a majority of
the Company Incumbent Directors;

 


(c)
consummation of a merger, amalgamation or consolidation of the Company with any
other corporation, the issuance of voting securities of the Company in
connection with a merger, amalgamation or consolidation of the Company or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (each, a “Business
Combination”), unless, in each case of a Business Combination, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Common Stock outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock and 50%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Common Stock; or

 
A-1

--------------------------------------------------------------------------------


(d)
a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company;

 
“Good Reason” shall mean, with respect to the Employee, the occurrence of any of
the following (without his written consent):  (a) a reduction in the Employee’s
base salary or target annual bonus as in effect on the date or the Change in
Control or, if greater the date of termination; (b) an adverse change in the
Employee’s title, authority, duties, responsibilities or reporting lines as in
effect on the date of the Change in Control; (c)  the relocation of the
Executive’s principal place of employment to a location more than 10 miles from
West Orange, New Jersey (d) a failure by the Company to pay material
compensation when due in connection with the Employee’s employment; or (e) a
material breach of this Agreement by the Company; provided, however, that, if
any such Good Reason is reasonably susceptible to cure, then the Employee shall
not terminate his employment hereunder unless the Employee first provides the
Company with written notice of his intention to terminate and of the grounds for
such termination, and the Company has not, within 10 business days following
receipt of such written notice, cured such Good Reason.
 
“Equity Award Documents” shall mean (a) any option agreements, restricted stock
agreements or other equity award agreements under the Company’s 2005 Long-Term
Incentive Plan and (b) any stock pledge agreement or promissory note relating to
the Executive’s stock options, shares of Company common stock underlying such
options or restricted stock.




A-2

--------------------------------------------------------------------------------